United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0150
Issued: March 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 2, 2015 appellant, through counsel, filed a timely appeal of a
September 16, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee injury
causally related to a February 6, 2014 employment incident.
On appeal counsel argues that appellant has established his traumatic injury claim and
that “OWCP has placed an unreasonable high burden of proof upon the appellant, in requiring
[him] to establish causal relationship beyond all reasonable doubt.”

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 6, 2014 appellant, then a 61-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on the same date on February 6, 2014 he twisted his left knee
while walking on uneven ice with his boots and spikes. He initially refused medical treatment.
The employing establishment noted that appellant worked two days of overtime with no
complaints and filed his claim after receiving a predisciplinary discussion. It provided appellant
an authorization for examination and/or treatment (Form CA-16).
Appellant sought medical treatment on February 10, 2014 from Dr. John DeTrolio, an
emergency physician, who diagnosed knee sprain. Dr. DeTrolio noted that appellant sustained
an injury to his left knee three days previously while working. Dr. Alexander S. Finger, a Boardcertified orthopedic surgeon, examined appellant on February 11, 2014.
He described
appellant’s work injury as twisting his left knee on ice on February 6, 2014. Dr. Finger reported
that appellant did not fall, but experienced pain in the medial aspect of his knee. He diagnosed
grade 1 left knee medial collateral ligament sprain with a possible medial meniscal tear.
In a letter dated February 20, 2014, OWCP requested that appellant provide an additional
factual statement as well as medical evidence explaining the causal relationship between
appellant’s diagnosed condition and his employment injury. Appellant responded on
February 27, 2014 and explained that he was required to park near mounds of snow and ice along
the curb when he twisted his knee. He also indicated that he did not immediately seek treatment
because he was hoping to work through his injury and the remainder of his route was mostly
driving. Appellant iced and wrapped his knee when he got home and took aspirin. When he
returned to work after two scheduled days off, his knee pain had increased.
Appellant underwent a left knee magnetic resonance imaging (MRI) scan on March 21,
2014 which demonstrated a flap tear of the posterior horn and body of the medial meniscus with
displacement of the flap component into the inframeniscal gutter. His left knee also
demonstrated greater than 50 percent thinning of the articular cartilage of the medial femoral
condyle and a small suprapatellar joint effusion.
By decision dated March 27, 2014, OWCP accepted the incident, but denied appellant’s
claim finding that he had not submitted the necessary rationalized medical opinion evidence to
establish that his diagnosed condition was due to his accepted employment incident.
Appellant requested reconsideration on April 12, 2014. On March 25, 2014 Dr. Finger
reviewed appellant’s MRI scan results, consisting of a significant medial meniscus tear with a
flap, and recommended arthroscopy on this left knee. He completed the reverse of the (Form
CA-16) on March 26, 2014 and indicated by checking a box marked “yes” that appellant’s
condition of medial meniscal tear was due to his employment. Dr. Finger explained that
appellant slipped on ice and twisted his left knee at work. He repeated these findings and
conclusion on March 25 (CA-17) and April 8, 2014 (CA-20) form reports.
By decision dated August 8, 2014, OWCP declined modification of its prior decision. It
noted that the medical evidence was not sufficiently well reasoned to meet appellant’s burden of
proof.

2

Counsel requested reconsideration on February 6, 2015. Dr. Jeffrey S. Muhlrad, a Boardcertified orthopedic surgeon, examined appellant on September 17, 2014 due to his left knee
injury sustained at work on February 6, 2014. In a report dated October 20, 2014, Dr. Muhlrad
recommended arthroscopy partial medial meniscectomy for the meniscal tear. He concluded that
appellant sustained a work-related injury to his left knee on February 6, 2014 and that, as
appellant had no history of knee pain prior to the injury, there was a direct causal relationship
between his knee pain and his work-related injury.
Dr. James M. Paci, a Board-certified orthopedic surgeon of professorial rank, completed
a report on October 25, 2014. He claimed to have first examined appellant on September 24,
2014 and related appellant’s employment history of twisting his left knee on ice while
performing his duties as a mail carrier. Dr. Paci diagnosed left knee medial meniscus tear with
unstable fragment and recommended surgery. He opined, within a reasonable degree of medical
certainty, that appellant’s condition was causally related to the work-related injury of February 6,
2014 which occurred while twisting his knee on ice when delivering mail.
By decision dated September 16, 2015, OWCP denied modification of its prior decisions.
It found that the medical evidence submitted was insufficiently detailed and well reasoned to
establish a causal relationship between appellant’s diagnosed condition and his accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.3
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”4 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.5 Second, the employee must submit sufficient
2

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

20 C.F.R. § 10.5(ee).

5

John J. Carlone, 41 ECAB 354 (1989).

3

evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.6
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.7 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.8 The mere manifestation of a condition during a period of employment does not raise
an inference that there is a causal relationship between the condition and the employment.
Neither the fact that the condition became apparent during a period of employment nor the belief
that the employment caused or aggravated a condition is sufficient to establish causal
relationship.9
ANALYSIS
The Board finds that this case is not in posture for a decision.
Appellant filed a claim for a traumatic left knee injury occurring on February 6, 2014.
He first sought medical treatment on February 10, 2014 and provided a consistent history of
injury. OWCP accepted that the employment incident occurred as alleged, but repeatedly denied
appellant’s claim because the medical evidence was insufficiently rationalized to establish a
causal relationship between his diagnosed left knee meniscal tear and his accepted employment
incident of twisting his left knee while walking on ice in the performance of his duties as a letter
carrier.
In support of his claim appellant submitted three reports from Dr. Finger opining that
appellant’s condition of meniscal tear was due to his employment incident and describing the
employment event of twisting his knee while in the performance of duty. Dr. Muhlrad diagnosed
a meniscal tear due to a work-related injury to his left knee on February 6, 2014. He found a
direct causal relationship between his knee pain and the work-related incident. Dr. Paci opined
that appellant’s meniscal tear was causally related to a work-related injury of February 6, 2014
while twisting his knee on ice delivering mail within a reasonable degree of medical certainty.
These reports contain a history of injury, diagnosis, and an opinion that appellant’s left
knee condition was caused by the accepted employment incident. While these reports are not
sufficient to meet his burden of proof, they provide an accurate history of injury, a consistent
diagnosis of meniscal tear and a consistent finding that the twisting of the left knee on ice was
6

J.Z., 58 ECAB 529 (2007).

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

9

Kathryn Haggerty, supra note 2.

4

the cause of the injury. The Board finds these reports sufficient to require OWCP to undertake
further development of his claim.10
On remand OWCP should obtain an opinion on whether the meniscal tear was causally
related to the accepted employment incident. After this and such other development as it deems
necessary, OWCP should issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: March 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

Supra note 5 at 358-60 (1989).

5

